Title: From George Washington to Thomas Pinckney, 6 May 1798
From: Washington, George
To: Pinckney, Thomas

 

Dear Sir,
Mount Vernon 6th May 1798.

Permit me to give you the trouble of the enclosed letter to Mr Horry, in acknowledgment of one I received from him at Baltimore. I do this on the uncertainty of its finding him in Philadelphia; and because, in his letter to me, he did not say whether he should return to Charleston by Land or Water.
I am sorry to find by the Gazettes that you have had but indifferent health since your arrival at Philadelphia. When you return—but when will that be?—I hope you will not forget that this place is very little out of your direct route, and that halting days are essential in long marches. Mrs Washington &ca unite with me in best respects to Mrs Pinckney & yourself—and I am—Dear Sir Your Most Obedt & Affecte Servt

Go: Washington

